Citation Nr: 0716582	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-37 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1976, and from August 1976 to July 1982.  The veteran passed 
away on September [redacted], 1999; at the time of his death, he was 
in receipt of VA benefits.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served in the US Army during the Vietnam War.  As 
a result of that service, he was stationed in the Republic of 
Vietnam where he may have been exposed to chemical dioxins 
such as Agent Orange.  The veteran was subsequently released 
from service in 1982.  In 1998, approximately sixteen years 
after his discharge, he was diagnosed as suffering from renal 
and prostate cancer.  [It is noted that prostate cancer is a 
specific carcinoma which has been associated with exposure to 
herbicide agents, and that service connection may be granted 
on a presumptive basis for this disability via 38 C.F.R. 
§§ 3.307 and 3.309 (2006).]  Specifically, diagnostic imaging 
results from April 1998 note that the veteran had renal and 
prostate cancer with possible metastases.  It is unclear from 
the medical records contained in the claims folder as to the 
course of treatment the veteran received from the date of the 
diagnosis.  Moreover, the records are unclear as to whether 
the renal cancer caused the prostate cancer, or the prostate 
cancer caused the renal cancer, whether they developed 
separately, and which carcinoma led to the development of 
metastases in the veteran's body.  

The record does reflect, via a Certificate of Death, that on 
September [redacted], 1999, the veteran passed away.  The Certificate 
of Death listed the immediate cause of death to be renal cell 
carcinoma.  It was also reported that the veteran had other 
significant conditions contributing to death but not 
resulting in the underlying cause - that of renal cell 
carcinoma.  Those conditions included metastases to the 
adrenal glands, the bones, and the brain.  

The veteran died at the Hospice of Northwest Ohio and was 
subsequently buried.  The Certificate of Death notes that an 
autopsy was not performed nor was the case referred to a 
coroner for review of the veteran's death.  Five years after 
the veteran's demise, the appellant, his widow, submitted a 
claim for benefits asserting that as a result of the 
veteran's military service and/or service the veteran 
developed renal carcinoma.  She avers that the development of 
this carcinoma led to the veteran's death in 1999.  

A review of claims folder indicates that only a smattering of 
the veteran's health records over the last five years of his 
life have been included in the folder.  While the records 
show imaging test results that note renal and prostate 
cancer, laboratory results, including the results from cell-
block tests, and treatment records are not of record.  
Moreover, the veteran's terminal care records have not been 
obtained and included in the claims folder for review.  

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006)), VA first has a duty to 
notify the appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(c) (2006).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2006); and VAOPGCPREC 7-2004.

The record reflects, as mentioned above, that the appellant 
submitted various medical records concerning the veteran.  
These records indicate or suggest where her husband had 
received medical treatment during the last years of his life.  
Although the appellant's claim has been denied, it may be 
that these medical records in general, and especially the 
terminal treatment records, will provide more details on how 
the veteran died and the cause of his death.  Such records 
are needed for this decision and may lead to a positive 
determination of the appellant's claim.  Per the VCAA above, 
the RO has a duty to obtain those records and if that is not 
successful, then to inform the appellant that it has 
attempted to obtain those records and that it is her 
responsibility to secure those records and forward them to 
the VA for review.

Once those records have been obtained and reviewed by the VA, 
the VA has a duty to notify a claimant of information or lay 
or medical evidence, in addition to the obtained medical 
treatment records, is necessary to substantiate a claim and 
to indicate what portion of the information or evidence is to 
be provided by the claimant and what part the Secretary will 
attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006).

Because of the change in the law brought about by the VCAA 
and the subsequent United States Court of Appeals for 
Veterans Claims (Court) decisions, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  In addition, because the 
VA has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

With respect to claims involving a chemical dioxin, the VCAA 
requires not only that the RO/AMC (through the VCAA letter) 
inform the appellant how he/she can prevail on the service 
connection claim, but the RO/AMC must discuss the difference 
in direct service connection and service connection secondary 
to an unknown agent.  Because the RO/AMC has not done this, 
this issue must be also returned to the RO/AMC so that 
another, more complete, VCAA letter may be accomplished.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006) 
and any other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the relevant laws and 
provisions relating to prevailing on a 
claim involving chemical dioxins and how 
to prevail on such a claim in accordance 
in accordance with Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).  A record of 
her notification must be incorporated 
into the claims file.

2.  The RO/AMC should contact the 
appellant and ask that she identify all 
sources of medical treatment by the 
veteran from January 1994 until his death 
in September 1999, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  In 
addition to any source identified by the 
appellant, the RO/AMC should obtain all 
of the veteran's medical treatment 
records located at the Ann Arbor and 
Toledo Medical Centers, the office of Dr. 
David James (3020 McCord Road, Toledo, 
Ohio 43615), the office of James A. Tita 
(2409 Cherry Street, Suite 204, Toledo, 
Ohio 43608), the Promedica Health System 
- The Toledo Hospital (2142 North Cove 
Boulevard, Toledo, Ohio 43606), and the 
Hospice of Northwest Ohio (30000 East 
River Road, Perrysburg, Ohio 43551).  The 
RO should specifically obtain the 
veteran's clinical treatment records that 
show treatment for his service-connected 
disabilities, disorders, and conditions, 
and for renal and prostate carcinoma.  Of 
particular interest are the terminal 
treatment records.  

Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the appellant of the nonresponse 
so that she will have an opportunity to 
obtain and submit the records herself, in 
keeping with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2006).

3. Only after all of the veteran's 
medical records have been obtained and 
included in the claims folder, the RO/AMC 
should arrange for the veteran's file to 
be reviewed by a VA doctor.  The claims 
folder and a copy of this remand are to 
be made available to the examiner to 
review prior to the review.

The examiner is asked to provide 
observations to the following items:

a.  Based on the complete medical record, 
at the time of the veteran's death was he 
suffering from renal cancer and prostate 
cancer?
b.  Can it be determined whether the 
prostate cancer caused or contributed to 
the development of the renal cancer or 
vice versa?
c.  Per the medical records, one or both 
of the cancers metastasized.  Is there 
any method of telling where the 
metastases developed therefrom, and if 
this can be determined, where did the 
metastases develop from?
d.  Did the treatment of either cancer 
have an effect on the treatment of the 
other cancer; i.e., in treating the 
prostate cancer, were the medical experts 
able to fully treat the renal cancer or 
were there restrictions?  
e.  Additionally, the examiner is asked 
to provide comments with respect to the 
veteran's last days including the reasons 
for the veteran's death.  
f.  The examiner should be asked to 
provide an opinion as to whether the 
veteran's various service-connected 
disabilities, including the treatment 
thereof, caused or resulted in his death, 
or contributed to his death.  
g.  The examiner should further comment 
on whether the veteran's renal carcinoma 
was the result of his military service in 
the Republic of Vietnam or his twelve-
plus years of military service in 
general.  
h.  Although the veteran's prostate 
cancer was not listed on the veteran's 
Certificate of Death, based on the 
medical records, did the prostate cancer 
in any manner contribute to the veteran's 
death?  

If a conclusion cannot be made concerning 
any of the comments and opinions 
requested, the examiner should comment 
accordingly.  

The result proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses or 
conclusions given.  It is requested that 
the results of the opinion be typed and 
included in the claims folder for review.

4.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
requested doctor's opinion.  If the 
report does not include fully detailed 
responses to the questions/comments asked 
therefor, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006) and see Stegall v. West, 11 Vet. 
App. 268 (1998). 

Thereafter, the RO/AMC should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



